Citation Nr: 1316678
Decision Date: 05/21/13	Archive Date: 06/28/13

Citation Nr: 1316678	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-25 758	)	DATE MAY 21 2013
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for right knee disability to include as secondary to service-connected bilateral pes cavus.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for left knee disability.  

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus.

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for chronic venous insufficiency of the right lower extremity to include as secondary to service-connected bilateral pes cavus.




6.  Whether new and material evidence has been submitted to reopen the claim of service connection for chronic venous insufficiency of the left lower extremity to include as secondary to service-connected bilateral pes cavus.

7.  Entitlement to service connection for right knee disability to include as secondary to service-connected bilateral pes cavus.  

8.  Entitlement to service connection for a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus. 

9.  Entitlement to service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus.

10.  Entitlement to service connection for chronic venous insufficiency of the right lower extremity to include as secondary to service-connected bilateral pes cavus.

REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD
D. Johnson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to April 1976 and from July 1981 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 




In a statement in October 2012, the Veteran's attorney raised the claim for a total disability rating for compensation based on individual unemployability, which is referred to the RO for appropriate action. 

In its decision in December 2012, the Board remanded the claim of service connection for diabetes mellitus for further development, which has not yet been completed and the claim is not subject to the Board's order to vacate. 

The reopened claims of service connection are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On December 4, 2012, the Board promulgated a decision, denying the claims to reopen service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus, a left knee disability, a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus, a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus, and chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus.  

2.  In March 2013, the Board received additional evidence pertinent to the claims to reopen with a waiver of initial consideration of the evidence by the RO, which had been in VA's possession, but not associated with the Veteran's file at the time the Board's issued its decision on December 4, 2012.






3.  In a rating decision in August 2002, the RO denied the application to reopen the claim of service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

4.  The additional evidence presented since the rating decision in August 2002 by the RO, denying the application to reopen the claim of service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus, relates to an unestablished fact necessary to substantiate the claim for service connection.

5.  In a rating decision in August 2002, the RO denied service connection for a left knee disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

6.  The additional evidence presented since the rating decision in August 2002 by the RO, denying service connection for a left knee disability, is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim for service connection. 

7.  In a rating decision in August 2002, the RO denied service connection for a disability of the cervical pain to include as secondary to service-connected bilateral pes cavus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.






8.  The additional evidence presented since the rating decision in August 2002 by the RO, denying service connection for a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus, relates to an unestablished fact necessary to substantiate the claim for service connection.

9.  In a rating decision in July 2006, the RO denied the application to reopen the claim of service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

10.  The additional evidence presented since the rating decision in July 2006 by the RO, denying the application to reopen the claim of service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus, relates to an unestablished fact necessary to substantiate the claim for service connection.

11.  In a rating decision in July 2006, the RO denied the application to reopen the claim of service connection for chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

12.  The additional evidence presented since the rating decision in July 2006 by the RO, denying the application to reopen the claim of service connection for chronic venous insufficiency of the right lower extremity to include as secondary to service-connected bilateral pes cavus, relates to an unestablished fact necessary to substantiate the claim for service connection.




13.  The additional evidence presented since the rating decision in July 2006 by the RO, denying the application to reopen the claim of service connection for chronic venous insufficiency of the left lower extremity to include as secondary to service-connected bilateral pes cavus, does not relate to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The Board decision, dated December 4, 2012, denying the claims to reopen service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus, a left knee disability, a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus, a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus, and chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2012).  

2.  The rating decision in August 2002 by the RO, denying the application to reopen the claim of service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

3.  The criteria for reopening the previously denied claim of service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The rating decision in August 2002 by the RO, denying service connection for a left knee disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).




5.  The criteria for reopening the previously denied claim of service connection for left knee disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

6.  The rating decision in August 2002 by the RO, denying service connection for a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

7.  The criteria for reopening the previously denied claim of service connection for a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

8.  The rating decision in July 2006 by the RO, denying service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

9.  The criteria for reopening the previously denied of claim of service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

10.  The rating decision in July 2006 by the RO, denying service connection for chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).






11.  The criteria for reopening the previously denied claim of service connection for chronic venous insufficiency of the right lower extremity to include as secondary to service-connected bilateral pes cavus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

12.  The criteria for reopening the previously denied claim of service connection for chronic venous insufficiency of the left lower extremity to include as secondary to service-connected bilateral pes cavus have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

VACATUR 

The Board of Veterans Appeals may vacate an appellate decision at any time on the Board's own motion, when an Appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

On December 4, 2012, the Board promulgated a decision, denying the claims to reopen service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus, a left knee disability, a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus, a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus, and chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus.  

In March 2013, the Board received additional evidence pertinent to the claims to reopen with a waiver of initial consideration of the evidence by the RO, which had been in VA's possession, but not associated with the Veteran's file at the time the Board's issued its decision on December 4, 2012.

Failure to consider relevant evidence that was constructively in the Board's possession is a denial of due process.  



Accordingly, the Board hereby vacates on due process grounds the Board's decision promulgated on December 4, 2012, denying the claims to reopen service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus, a left knee disability, a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus, a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus, and chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus.  

The Board is now issuing a new decision on the claims.

The vacate order does not disturb the Board's decision to remand the claim of service connection for diabetes mellitus to include as due to exposure to trichloroethylene (TCE) for further development, which has not yet been completed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claims to reopen, the Veteran was provided pre-adjudication VCAA notice by letter in January 2009.  The Veteran was notified that new and material evidence was needed to reopen the claims, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reasons the claims were previously denied, that is, the claimed disabilities were unrelated to an injury, disease, or event in service and unrelated to the service-connected bilateral pes cavus.  

The Veteran was notified of the type of evidence needed to substantiate the underlying claims for service connection on a direct basis, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified of the type of evidence needed to substantiate the underlying claims for service connection on a secondary basis.




The Veteran was also notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the available service treatment records, VA records, and private medical records.  The RO requested the records from the Social Security Administration, but was notified by the Social Security Administration that the records were no longer available.  

On the claims to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has not been presented to reopen the claims of service connection for left knee disability and chronic venous insufficiency of the left lower extremity, a VA examination or medical opinion is not required under the duty to assist. 



The reopened claims of service connection are remanded for further development. 

As there is no indication of additional evidence to support the claims, no further VA assistance in developing the facts to reopen the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claims to reopen were received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Right Knee Disability

In the rating decision in July 1986, the RO denied service connection for a right knee disability, chondromalacia, as secondary to the service connected bilateral pes cavus, because there was no evidence that related the right knee disability to the service-connected bilateral pes cavus.  The evidence of record at the time of the consisted of service treatment records, a May 1986 report from a private physician, a May 1986 VA orthopedic examination, and the Veteran's statements and testimony.  

The Veteran then appealed the RO's rating decision of July 1986 to the Board.  In a decision in December 1987, the Board denied service connection for a right knee disability on a direct basis, because a right knee disability was not present in service, and denied secondary service connection because there was no etiological relationship between the right knee disability and the service-connected bilateral pes cavus.  By operation of law, the Board's decision is final based on the evidence then of record.  38 U.S.C.A. § 7104.  

In 2001, the Veteran submitted a claim of service connection for a right knee disability.  In a rating decision in August 2002, the RO denied service connection, finding that new and material evidence had not been presented.  




The RO considered private treatment records dated in 1996, private evaluations dated in 1998, lay statements by the Veteran, and VA records.  The VA records from 1997 to 2001 included assessments of degenerative joint disease of the right knee likely from weight-related degenerative changes, and an opinion that the right knee pain was mostly related to degenerative joint disease and obesity, although the favoring of right side in the years after foot surgery on the right foot could be contributing to the pain.   

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the rating decision in August 2002 by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In October 2008, the Veteran file the current application to reopen the claim of service connection for a right knee disability. 

In a rating decision in April 2009, the RO denied the claim, because new and material evidence had not been submitted.  The Veteran appealed the decision. 

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because a right knee disability, variously diagnosed, was unrelated to service and was not etiologically related to service-connected bilateral pes cavus. 






The additional evidence presented since the rating decision in August 2002 consists of the following: VA records dated in 2005 and 2006 with reference to right knee pain, a private evaluation in June 2006 without reference to the right knee, an incomplete copy of records of the Social Security Administration without reference to the right knee, two articles, dealing with an association of excessive pronation of the foot and the spine and of limping and the spine, an opinion of S. B., a rehabilitation counselor, and the medical opinion of a private physician, H. Skaggs, MD, dated in June 2012.

Of the additional evidence, the opinion of Dr. Skaggs that it is as likely as not the service-connected foot problems, bilateral pes cavus, contributed to and aggravated chondromalacia of the right knee relates to an unestablished fact necessary to substantiate the claim, namely, evidence of an etiological relationship between the right knee disability and the service-connected bilateral pes cavus, and as the lack of such evidence was in part the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156. 

For this reason, the claim of service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus is reopened. 

For the purpose of reopening the claim, the Board need not further address the remainder of the additional evidence until the claim is decided on the merits.  

Left Knee Disability

In a rating decision in August 2002, the RO denied service connection for a left knee disability, degenerative joint disease, as there was no evidence of a left knee injury or disease in service.  The RO considered service treatment records, Veteran's lay statements and testimony, private medical records, and VA records from 1997 to 2001.  




After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the rating decision in August 2002 by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In October 2008, the Veteran filed the current application to reopen the claim of service connection for a left knee disability. 

In a rating decision in April 2009, the RO denied the claim, because new and material evidence had not been submitted.  The Veteran appealed the decision. 

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because a left knee disability was unrelated to an injury or disease in service. 

The additional evidence presented since the rating decision in August 2002 consists of the following: VA records dated in 2005 and 2006, a private evaluation in 2006, the Veteran's lay statements, two articles, dealing with an association of excessive pronation of the foot and the spine and of limping and the spine, an opinion of S. B., a rehabilitation counselor, and the medical opinion of a private physician, H. Skaggs, MD, dated in June 2012. 

The VA records, the private evaluation in 2006, the Veteran's lay statements, two articles, dealing with an association of excessive pronation of the foot and the spine and of limping and the spine, an opinion of S. B., a rehabilitation counselor, and 






the opinion Dr. Skaggs, MD, are not new and material evidence, because the evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence that the left knee disability is related to an injury, disease, or event in service as the lack of such evidence was the basis for the previous denial of the claim. 

Also Dr. Skaggs, MD, stated that the left knee disability was caused by the Veteran's obesity, not the service-connected right foot disability, which was a minor factor.  This evidence is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence of an etiological relationship between the left knee disability and the service-connected bilateral pes cavus.

As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  And the claim of service connection for a left knee disability is not reopened. 

Disability of the Cervical Spine 

In a rating decision in August 2002, the RO denied service connection for a disability of the cervical spine as there was no evidence of a disability of the cervical spine in service and no evidence that the disability of the cervical spine was due to the service-connected bilateral pes cavus.  The RO considered service treatment records, Veteran's lay statements, private medical records, and VA records from 1997 to 2001.  

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the rating decision in August 2002 by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 


In October 2008, the Veteran filed the current application to reopen the claim of service connection for a disability of the cervical spine. 

In a rating decision in April 2009, the RO denied the claim, because new and material evidence had not been submitted.  The Veteran appealed the decision. 

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because a disability of the cervical spine was unrelated to service and was not etiologically related to service-connected bilateral pes cavus. 

The additional evidence presented since the rating decision in August 2002 consists of the following: VA records dated in 2005 and 2006, the Veteran's lay statements, a private evaluation in June 2006, an incomplete copy of records of the Social Security Administration with reference to degenerative disc disease of the cervical spine, two articles, dealing with an association of excessive pronation of the foot and the spine and of limping and the spine, an opinion of S. B., a rehabilitation counselor, and the medical opinion of a private physician, H. Skaggs, MD, dated in June 2012.

Of the additional evidence, the opinion of Dr. Skaggs that it is as likely as not the service-connected foot problems laid the foundation for the cervical spine problems, which relates to an unestablished fact necessary to substantiate the claim, namely, evidence of an etiological relationship between the disability of the cervical spine and the service-connected bilateral pes cavus, and as the lack of such evidence was in part the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156. 

For this reason, the claim of service connection for a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus is reopened. 



For the purpose of reopening the claim, the Board need not further address the remainder of the additional evidence until the claim is decided on the merits. 

Disability of the Lumbosacral Spine

In a rating decision in July 2006, the RO denied the application to reopen the claim of service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus.  The RO denied service connection because the disability of the lumbosacral spine was not related to lumbar strain in service and there was no evidence that disability of the lumbosacral spine was due to the service-connected bilateral pes cavus.  

The evidence of record consisted of the service treatment records, VA records from 1986 to 2006, including reports of VA examinations, from 1986 from 2006, private medical records, the Veteran's statements, and an incomplete copy of records of the Social Security Administration with reference to disability of the lumbar spine.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision in July 2006 by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In October 2008, the Veteran filed the current application to reopen the claim of service connection for a disability of the lumbar spine. 

In a rating decision in April 2009, the RO denied the claim, because new and material evidence had not been submitted.  The Veteran appealed the decision. 

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  



The claim was previously denied because a disability of the lumbosacral spine was unrelated to service and was not etiologically related to service-connected bilateral pes cavus. 

The additional evidence presented since the rating decision in July 2006 consists of: the Veteran's statements, two articles, dealing with an association of excessive pronation of the foot and the spine and of limping and the spine, an opinion of S. B., a rehabilitation counselor, and the medical opinion of a private physician, H. Skaggs, MD, dated in June 2012.

Of the additional evidence, the opinion of Dr. Skaggs that it is as likely as not the service-connected foot problems, bilateral pes cavus, contributed to and aggravated degenerative disc disease of the lumbar spine relates to an unestablished fact necessary to substantiate the claim, namely, evidence of an etiological relationship between the disability of the lumbosacral spine and the service-connected bilateral pes cavus, and as the lack of such evidence was in part the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156. 

For this reason, the claim of service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus is reopened. 

For the purpose of reopening the claim, the Board need not further address the remainder of the additional evidence until the claim is decided on the merits.

Chronic Venous Insufficiencies of the Right and Left Lower Extremities 

In a rating decision in July 2006, the RO denied the application to reopen the claim of service connection for chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus.  





The RO denied service connection because chronic venous insufficiencies of the right and left lower extremities were unrelated to service and there was no evidence that chronic venous insufficiencies of the right and left lower extremities were due to the service-connected bilateral pes cavus.  

The evidence of record consisted of the service treatment records, VA records from 1986 to 2006, including reports of VA examinations, from 1986 from 2006, private medical records, the Veteran's statements, and an incomplete copy of records of the Social Security Administration with reference to venous insufficiency of the lower extremities.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision in July 2006 by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In October 2008, the Veteran filed the current application to reopen the claim of service connection for chronic venous insufficiencies of the right and left lower extremities. 

In a rating decision in April 2009, the RO denied the claim, because new and material evidence had not been submitted.  The Veteran appealed the decision. 

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because chronic venous insufficiencies of the right and left lower extremities were unrelated to service and there was no evidence that chronic venous insufficiencies of the right and left lower extremities were due to the service-connected bilateral pes cavus. 






The additional evidence presented since the rating decision in July 2006 consists of: the Veteran's statements, two articles, dealing with an association of excessive pronation of the foot and the spine and of limping and the spine, an opinion of S. B., a rehabilitation counselor, and the medical opinion of a private physician, H. Skaggs, MD, dated in June 2012. 

The additional evidence is not new and material evidence to the extent that the evidence does not relate to chronic venous insufficiencies of the right and left lower extremities to service as the lack of such evidence was the basis for the previous denial of the claim. 

Right Lower Extremity 

Of the additional evidence, the opinion of Dr. Skaggs that it is as likely as not the chronic venous insufficiency of the right lower extremity was caused by service-connected right foot problems relates to an unestablished fact necessary to substantiate the claim, namely, evidence of an etiological relationship between the chronic venous insufficiency of the right lower extremity and the service-connected bilateral pes cavus, and as the lack of such evidence was in part the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156. 

And the claim of service connection for chronic venous insufficiency of the right left lower extremity is reopened. 

For the purpose of reopening the claim, the Board need not further address the remainder of the additional evidence until the claim is decided on the merits. 







Left Lower Extremity 

Also Dr. Skaggs, MD, stated that the chronic venous insufficiency of the left lower extremity was caused by the Veteran's obesity, not the service-connected bilateral foot disability.  This evidence is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence of an etiological relationship between chronic venous insufficiency of the left lower extremity and the service-connected bilateral pes cavus.

As the additional evidence is not new and material as to the left lower extremity, the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  And the claim of service connection for chronic venous insufficiency of the left lower extremity is not reopened.  

ORDER

The Board decision, dated December 4, 2012, denying the claims to reopen service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus, a left knee disability, a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus, a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus, and chronic venous insufficiencies of the right and left lower extremities to include as secondary to service-connected bilateral pes cavus is vacated.  

As new and material evidence has been presented, the claim of service connection for a right knee disability to include as secondary to service-connected bilateral pes cavus is reopened and to this extent only the appeal is granted.  

      (The remainder of the Order follows on the next page.).





As new and material evidence has not been presented, the claim of service connection for a left knee disability is not reopened and the appeal is denied.

As new and material evidence has been presented, the claim of service connection for a disability of the cervical spine to include as secondary to service-connected bilateral pes cavus is reopened and to this extent only the appeal is granted.  

As new and material evidence has been presented, the claim of service connection for a disability of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus is reopened and to this extent only the appeal is granted.  

As new and material evidence has been presented, the claim of service connection for chronic venous insufficiency of the right lower extremity to include as secondary to service-connected bilateral pes cavus is reopened and to this extent only the appeal is granted.  

As new and material evidence has not been presented, the claim of service connection for chronic venous insufficiency of the left lower extremity to include as secondary to service-connected bilateral pes cavus is not reopened and the appeal is denied.  

REMAND

The vacate order and this decision does not effect the Board's previous remand of the claim of service connection for diabetes mellitus to include as due to exposure to TCE for further development.  









Before reaching the merits of the reopened claims of service connection for a right knee disability, a disability of the cervical spine, a disability of the lumbosacral spine, and chronic venous insufficiency of the right lower extremity to include as secondary to service-connected bilateral pes cavus, as the RO has not adjudicated the reopened claims of service connection on the merits, due process requires that the claims be remanded for initial consideration by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with duty to assist. 
If the evidence of record does not contain sufficient evidence to decide the claims, afford the Veteran a VA examination or obtain a VA medical opinion. 

2.  After the above development is completed, adjudicate the reopened claims of service connection for a right knee disability, a disability of the cervical spine, a disability of the lumbosacral spine, and chronic venous insufficiency of the right lower extremity.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1241341	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to trichloroethylene (TCE).

2.  Whether new and material evidence has been submitted to reopen claim for service connection for right knee disability to include as secondary to service-connected bilateral pes cavus.  

3. Whether new and material evidence has been submitted to reopen claim for service connection for left knee disability.  

4.  Whether new and material evidence has been submitted to reopen claim for service connection for fusion of the cervical spine to include as secondary to service-connected bilateral pes cavus.

5.  Whether new and material evidence has been submitted to reopen claim for service connection for degenerative disc disease of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus.



6.  Whether new and material evidence has been submitted to reopen claim for service connection for chronic venous insufficiency of the lower extremities to include as secondary to service-connected bilateral pes cavus.

REPRESENTATION

Veteran represented by:	J. Michael Woods, Private Attorney

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to April 1976 and from July 1981 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of service connection for diabetes mellitus to include as due to exposure to TCE is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a rating decision in August 2002, the RO denied service connection for a right knee disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.


2.  The additional evidence presented since the RO's decision in August 2002 is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

3.  In a rating decision in August 2002, the RO denied service connection for a left knee disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

4.  The additional evidence presented since the RO's decision in August 2002 is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim for a left knee disability.

5.  In a rating decision in August 2002, the RO denied service connection for a neck cervical pain; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

6.  The additional evidence presented since the RO's decision in August 2002 is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim for a cervical spine disability.

7.  In a rating decision in July 2006, the RO denied service connection for a degenerative disc disease of the lumbosacral spine to include as secondary to service connected bilateral pes cavus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect the appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.





8.  The additional evidence presented since the RO's decision in July 2006 does not relate to an unestablished fact necessary to substantiate the claim for degenerative disc disease of the lumbosacral spine.

9.  In a rating decision in July 2006, the RO denied service connection for chronic venous insufficiency of the lower extremities, including as secondary to service-connected bilateral pes cavus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect appeal of the rating decision and no new and material evidence was submitted within the applicable appeal period. 

10.  The additional evidence presented since the July 2006 RO decision does not relate to an unestablished fact necessary to substantiate the claim for chronic venous insufficiency of the lower extremities, including as secondary to service-connected bilateral pes cavus.


CONCLUSIONS OF LAW

1.  The rating decision in August 2002 by the RO, denying service connection for a right knee disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(b) (2012).

2.  As new and material evidence has not been presented, the claim of service connection for a right knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38C.F.R. § 3.156 (2012).

3.  The rating decision in August 2002 by the RO, denying service connection for a left knee disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(b) (2012).




4.  As new and material evidence has not been presented, the claim of service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38C.F.R. § 3.156 (2012).

5.  The rating decision in August 2002 by the RO, denying service connection for a cervical spine disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(b) (2012).

6.  As new and material evidence has not been presented, the claim of service connection for a fusion of the cervical spine is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

7.  The rating decision in July 2006 by the RO, denying service connection for degenerative disc disease of the lumbosacral spine, including as secondary to service connected bilateral pes cavus, became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

8.  As new and material evidence has not been presented, the claim of service connection for degenerative disc disease of the lumbosacral spine to include as secondary to service-connected bilateral pes cavus is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38C.F.R. § 3.156 (2012).

9.  The rating decision in July 2006 by the RO, denying service connection for a chronic venous insufficiency of the lower extremities, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

10.  As new and material evidence has not been presented, the claim of service connection for a chronic venous insufficiency of the lower extremities, including as secondary to service-connected bilateral pes cavus, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38C.F.R. § 3.156 (2012).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen previously denied claims of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The Veteran was provided pre-adjudication VCAA notice by letter in January 2009.  On the application to reopen the claims of service connection for a right knee, left knee, cervical spine, lumbar spine, and chronic venous insufficiency, the Veteran was notified that new and material evidence was needed to reopen the claims, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reasons the claims were previously denied, that is, the claimed disabilities were unrelated to an injury, disease, or event in service and unrelated to the service-connected bilateral pes cavus.  The Veteran was notified of the type of evidence needed to substantiate the underlying claims for service connection on a direct basis, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified of the type of evidence needed to substantiate the underlying claims for service connection on a secondary basis.

The Veteran was also notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the available service treatment records and VA records.  Te RO requested the Veteran's Social Security Disability application medical evidence, however, in January 2012 the RO was informed by the Social Security Administration that the records were no longer available.  

On the claim to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has not been presented to reopen the claims of service connection for the right knee, left knee, cervical spine, lumbar spine, and chronic venous insufficiency, a VA examination or medical opinion is not required under the duty to assist. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 




Whether or not the RO reopened claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  








Right Knee Disability 

In the rating decision in July 1986, the RO denied service connection for a right knee disability, chondromalacia, as secondary to the service connected bilateral pes cavus, because there was no evidence that related the right knee disability to the service-connected bilateral pes cavus.  The evidence of record at the time of this rating decision in July 1986 consisted of service treatment records, a May 1986 report from a private physician, a May 1986 VA orthopedic examination, the Veteran's April 1986 personal hearing testimony, and statements of the Veteran.  

In January 1987 the Board remanded the appeal regarding service connection for a right knee disability for development.  In December 1987 the Board denied service connection for a right knee disability on a direct basis and as secondary to the service-connected bilateral pes cavus, finding that there was no etiological relationship between the service-connected foot disability and the right knee disorder and between service and the right knee disability.  By operation of law, the Board's decision was final based on the evidence then of record.  
38 U.S.C.A. § 7104.  

In 2001,  the Veteran submitted a claim seeking service connection for knee pain and in an August 2002 rating decision, the RO denied service connection for a right knee disability, finding that new and material evidence had not been submitted.  The RO considered private treatment records dated in 1996, private evaluations dated in 1998, lay statements by the Veteran, and VA treatment records.  

The VA treatment records cover the period from 1997 to 2001 included assessments of degenerative joint disease of the right knee and knee pain likely from weight-related degenerative changes, and an opinion that the knee pain was mostly related to degenerative joint disease and obesity, although the favoring of right side in the years after foot surgery on the right foot could be contributing to the pain.   




After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the August 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In October 2008, the Veteran file the current application to reopen the claim of service connection for a right knee disability. 

In a rating decision in April 2009, the RO denied the claim, because new and material evidence had not been submitted.  The Veteran appealed the decision. 

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because a right knee disability, variously diagnosed, was unrelated to an injury, disease or event in service, and because the variously diagnosed right knee disability was not etiologically related to service-connected pes cavus. 

The additional evidence presented since the rating decision in August 2002 consists of the following: VA treatment records dated in 2006 that contained references to right knee pain, a private June 2006 evaluation that contained no mention of the right knee, an incomplete copy of the May 2006 Social Security Administration's Administrative Law Judge determination that the Veteran remained disabled for SSA purposes that did not contain a reference to the right knee, though the decision noted generally leg pain. 







As the evidence does not relate the right knee disability, chondromalacia or degenerative joint disease, to an injury, disease, or event in any period of service or as the evidence does relate the right knee disability to the service-connected bilateral pes cavus, the evidence does not relate to an unestablished fact necessary to substantiate the claim and the evidence is not new and material under 38 C.F.R. 
§ 3.156. 

As the additional evidence submitted after the August 2002 last final rating decision is not new and material, the claim of service connection for a right knee disability is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Left Knee Disability 

In August 2002, the RO denied service connection for a left knee disability, degenerative joint disease.  The RO reviewed the service treatment records, lay statements and testimony by the Veteran, VA examinations, private treatment records and evaluations, and VA records from 1997 to 2001.  The RO denied service connection as there was no evidence of left knee injury or disease in service.  

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the August 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

The Veteran filed his current application to reopen the claim in October 2008.  In an April 2009 rating decision, the RO denied service connection for a left knee disability, because the evidence was new and material evidence.  The Veteran appealed this claim, which is now before the Board.



The evidence submitted after the August 2002 last, final rating decision consists of lay statements of the Veteran, VA records from 2005 and 2006, and a private evaluation in 2006. 

The VA records in January 2006 refer to knee pain.  This evidence is not new and material, because it does not relate to an unestablished fact necessary to substantiate the claim, namely a relationship to service.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, complaints of left knee pain and treatment first documented after service.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As the additional evidence submitted after the August 2002 last final rating decision is not new and material, the claim of service connection for a left knee disability is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Fusion of the Cervical Spine 

In December 1999, the Veteran submitted a claim of service connection for residuals of a cervical fusion, which he contended were due to his service-connected bilateral pes cavus.  The RO denied service connection as secondary to the service-connected bilateral pes cavus.  In a June 2000 rating decision, the RO considered the service treatment records, statements by the Veteran, private medical records and evaluations in 1986 and the late 1990s, VA records from 1997 to 2001, pertaining to the spine, and a May 2000 VA examination.  The RO denied service connection for a cervical spine disability, because the service treatment records were negative for a complaint or treatment of the cervical spine, that there were current complaints of neck pain, and that the May 2000 VA examiner had expressed the opinion that the cervical spine disability was not likely related to the service-connected pes cavus or the right foot surgery, because cervical spine disability was due to several causes.  


After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the July 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

The Veteran submitted another claim in November 2001.  In an August 2002 rating decision, the RO denied service connection for cervical pain.  The RO found there was no evidence of a complaint or treatment of cervical pain in service, and while the two private evaluations in 1998 and VA records in 2001 referred to cervical neck pain, and the assessments in 1997, there was no finding that the cervical spine disability was incurred in service.  The RO noted the VA examiner in May 2000 expressed the opinion that the cervical spine disability was not related to the service-connected pes cavus.  

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the August 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

The Veteran filed his current application to reopen the claim in October 2008.  The RO denied service connection for fusion of the cervical spine to include as secondary to service-connected bilateral pes cavus in the April 2009 rating decision.  The Veteran appealed.  

The additional evidence submitted after the last, final denial in August 2002 consists of lay statements by the Veteran, VA records from n 2005 and 2006, a private evaluation in June 2006, an incomplete copy of the May 2006 




Social Security Administration Administrative Law Judge determination of the Veteran's continued disability status with reference to degenerative disc disease of the cervical spine.  

The VA records, the private evaluation, and the incomplete records of Social Security Administration contain a general references to cervical neck pain.  The evidence is not new and material, because it does not relate to an unestablished fact necessary to substantiate the claim, namely a relationship to service or to service-connected pes cavus. The evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, complaints of cervical pain and treatment first documented after service.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As the additional evidence submitted after the August 2002 last final rating decision is not new and material, the claim of service connection for a cervical spine disability is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Lumbar Spine Disability 

In December 1999, the Veteran submitted a claim of service connection for a low back disability, secondary to the service-connected pes cavus.  In July 2000, the RO denied claim.  The RO considered the service treatment records, a May 1986 VA orthopedic examination, a private physician's May 1986 statement, lay statements by the Veteran, VA records dated from 1997 to 2000, and a May 2000 VA examination.  The RO found the Veteran had sought treatment for low back strain once in service, but in March 2000 VA records show that the onset of the back pain was the last several years and that it was mostly related to degenerative joint disease and obesity.  In May 2000 on VA examination, the VA examiner expressed the opinion that degenerative disc disease of the lumbar spine was not likely related to the service-connected pes cavus, but had several causes.  



After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the July 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

In November 2001 the Veteran submitted a claim seeking service connection for the low back, also as secondary to the service-connected pes cavus.  The RO denied service connection in an August 2002 rating decision.  The RO considered lay statements by the Veteran, VA records from 2001, and the two private evaluations in 1998 with references to the Veteran's Social Security disability application.  The RO denied service connection in the August 2002 rating decision finding that no chronic lumbar spine disability was shown in service and the lumbosacral degenerative disc disease was not likely a result of the service-connected pes cavus.    

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the August 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

In February 2006 the Veteran submitted an application to reopen the claim.  In a July 2006 rating decision, the RO denied service connection for a lumbosacral spine degenerative disc disease as secondary to the service-connected bilateral pes cavus, finding that the evidence was not new and material.  The RO considered VA treatment records from 2005 through 2006, and the incomplete SSA administrative law judge's determination that the Veteran remained disabled for SSA purposes, which did contain references to the current assessments of the lumbar spine.




The Veteran disagreed with this determination and the RO readjudicated the claim, issuing a statement of the case in April 2007.  However, the Veteran did not perfect his appeal.  By operation of law, the July 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

In October 2008, the Veteran submitted the current claim. The RO denied service connection in the April 2009 rating decision now on appeal at the Board.  

Additional evidence submitted after the July 2006 rating decision consists of a statement by the Veteran regarding the disability rating assigned to his service-connected foot disability.  As the statement does relate to the reason the claim was previously denied, the statement is not new and material evidence. 

As the additional evidence submitted after the July 2006 last final rating decision is not new and material, the claim of service connection for degenerative disc disease of the lumbosacral spine, including as secondary to the service-connected bilateral pes cavus, is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Chronic Venous Insufficiency

In September 1997 the Veteran submitted a claim of service connection for the swelling of his legs from bad circulation.  The RO initially denied service connection for circulatory problems of the lower extremities in a January 1998 rating decision.  In a rating decision in June 2000, the RO denied service connection for circulatory problems of the lower extremities, including as secondary to service-connected bilateral pes cavus.  The RO in the June 2000 rating decision considered the service treatment records, lay statements from the Veteran, private evaluations dated in 1986 and 1996, VA records from 1997 to 2000, and a VA examination in May 2000.  The VA examiner expressed the opinion that it was not likely that the service-connected pes cavus and the right foot surgery were the cause of chronic venous insufficiency.  


The RO denied the claim because the evidence of record failed to establish any relationship between the chronic venous insufficiency and the service-connected pes cavus.   

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the June 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

In November 2001 the Veteran submitted another claim which was denied by the RO in an August 2002 rating decision.  The RO considered the VA treatment records from 2001, and the two private evaluations in 1998 that were part of the SSA disability application.  The RO had received duplicate copies of service examinations and reviewed the claim on the merits; however, the RO denied service connection for circulatory problems of the lower extremities, because it found the disability was not caused by service and that VA examiner found that the circulatory disorder was not likely related to the service-connected pes cavus.   

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the August 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

In February 2006 the Veteran submitted another claim.  In July 2006, the RO denied service connection for venous insufficiency, secondary to the service-connected bilateral pes cavus, finding that new and material evidence had not been submitted.  



The RO had considered VA records from 2005 to 2006, a private evaluation in June 2006, pertaining to the right foot, and the incomplete SSA administrative law judge's decision that found the Veteran remained disabled for SSA purposes.  The SSA administrative law judge's decision indicated the Veteran continued to experience chronic venous insufficiency with chronic ulcers of the lower extremities, but there was no mention of as to the etiology of the disability. 

While the Veteran submitted a lay statement disagreeing with the July 2006 decision, he did not perfect his appeal after the RO issued the April 2007 statement of the case.  By operation of law, the July 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

In October 2008 the Veteran filed the current claim to reopen. In April 2009, the RO denied the claim.  The Veteran appealed and this rating decision is now before the Board.  

As there is no additional evidence submitted after the July 2006 last final rating decision that relates to an unestablished fact necessary to substantiate the claim, there is new and material evidence, and the claim of service connection for chronic venous insufficiency of the lower extremities, including as secondary to the service-connected pes cavus, is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 












ORDER

As new and material evidence has not been presented, the claim of service connection for a right knee disability, including as secondary to service-connected bilateral pes cavus, is not reopened and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for a left knee disability is not reopened and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for fusion of the cervical spine, including as secondary to service-connected bilateral pes cavus, is not reopened and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for degenerative disc disease of the lumbosacral spine, including as secondary to service-connected bilateral pes cavus, is not reopened and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for a chronic venous insufficiency of the lower extremities, including as secondary to service-connected bilateral pes cavus, is not reopened and the appeal is denied.


REMAND

In April 2010 the Veteran's attorney argued that the Veteran's diabetes mellitus may be attributed to his exposure to TCE while he was assigned to Fort Dix, New Jersey, and to Fort Lewis, Washington, as both bases have been identified as superfund sites by the Environmental Protection Agency.  




Copies of service personnel records show that the Veteran was at Fort Dix from August 26, 1981, to about October 28, 1981. , he was assigned to AIT (identified by the Veteran as Advanced Individual Training).  His next assignments were at Fort Hood, Texas, and in Korea.  He separated from Fort Knox, Kentucky in 1984.  

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records from February 1969 to April 1976. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Request from the proper Federal agency or custodian information on the use of TCE at Fort Lewis, Washington, before April 1976, and at Fort Dix, New Jersey, in 1981.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has diabetes mellitus, and if so, 





b).  Whether there is any medical or scientific evidence that exposure to trichloroethylene (TCE) causes diabetes mellitus, and, if so, 

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that diabetes mellitus is due to exposure to trichloroethylene (TCE) in service, if it is shown that the Veteran was at a based where trichloroethylene (TCE) was used. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, if so, please identify the causes, when exposure to trichloroethylene (TCE), if shown, is not more likely than any other to cause diabetes mellitus and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

4.  After the above development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


